Name: 84/215/EEC: Commission Decision of 8 February 1984 on the clearance of the accounts presented by the Kingdom of Denmark in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1979 (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1984-04-26

 Avis juridique important|31984D021584/215/EEC: Commission Decision of 8 February 1984 on the clearance of the accounts presented by the Kingdom of Denmark in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1979 (Only the Danish text is authentic) Official Journal L 110 , 26/04/1984 P. 0050 - 0052+++++( 1 ) OJ NO L 94 , 28 . 4 . 1970 , P . 13 . ( 2 ) OJ NO L 367 , 31 . 12 . 1980 , P . 87 . ( 3 ) OJ NO L 186 , 16 . 8 . 1972 , P . 1 . ( 4 ) OJ NO L 131 , 26 . 5 . 1977 , P . 1 . ( 5 ) OJ NO L 140 , 5 . 6 . 1980 , P . 18 . COMMISSION DECISION OF 8 FEBRUARY 1984 ON THE CLEARANCE OF THE ACCOUNTS PRESENTED BY THE KINGDOM OF DENMARK IN RESPECT OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION , EXPENDITURE FOR 1979 ( ONLY THE DANISH TEXT IS AUTHENTIC ) ( 84/215/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 729/70 OF 21 APRIL 1970 ON THE FINANCING OF THE COMMON AGRICULTURAL POLICY ( 1 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 3509/80 ( 2 ) , AND IN PARTICULAR ARTICLE 5 ( 2 ) THEREOF , AFTER CONSULTING THE FUND COMMITTEE , WHEREAS , UNDER ARTICLE 5 ( 2 ) ( B ) OF REGULATION ( EEC ) NO 729/70 , THE COMMISSION , ON THE BASIS OF THE ANNUAL ACCOUNTS PRESENTED BY THE MEMBER STATES , CLEARS THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES REFERRED TO IN ARTICLE 4 OF THAT REGULATION ; WHEREAS DENMARK HAS TRANSMITTED TO THE COMMISSION THE DOCUMENTS REQUIRED TO CLEAR THE ACCOUNTS FOR 1979 ; WHEREAS THE LATTER HAS CARRIED OUT ON-THE-SPOT INSPECTIONS AS PROVIDED FOR IN ARTICLE 9 ( 2 ) OF REGULATION ( EEC ) NO 729/70 ; WHEREAS ARTICLE 8 OF COMMISSION REGULATION ( EEC ) NO 1723/72 OF 26 JULY 1972 ON THE CLEARANCE OF THE ACCOUNTS OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION ( 3 ) , PROVIDES THAT THE DECISION TO CLEAR THE ACCOUNTS MUST INCLUDE THE DETERMINATION OF THE AMOUNT OF EXPENDITURE INCURRED IN EACH MEMBER STATE DURING THE FINANCIAL YEAR IN QUESTION RECOGNIZED AS CHARGEABLE TO THE FUND , GUARANTEE SECTION , AND ALSO THE DETERMINATION OF THE AMOUNT OF THE COMMUNITY'S FINANCIAL RESOURCES STILL AVAILABLE IN EACH MEMBER STATE ; WHEREAS , UNDER ARTICLES 2 AND 3 OF REGULATION ( EEC ) NO 729/70 , ONLY REFUNDS ON EXPORTS TO NON-MEMBER COUNTRIES AND INTERVENTION INTENDED TO STABILIZE AGRICULTURAL MARKETS , RESPECTIVELY GRANTED AND UNDERTAKEN ACCORDING TO COMMUNITY RULES WITHIN THE FRAMEWORK OF THE COMMON ORGANIZATION OF AGRICULTURAL MARKETS , MAY BE FINANCED ; WHEREAS THE INSPECTIONS CARRIED OUT SHOW THAT PART OF THE EXPENDITURE DECLARED MUST BE ADJUSTED UPWARDS BY AN AMOUNT OF DKR 13 141 114,44 WHICH QUALIFIES AND MAY THEREFORE BE FINANCED ; WHEREAS THE MEMBER STATE HAS BEEN FULLY INFORMED OF THIS CORRECTION AND HAS HAD AN OPPORTUNITY TO STATE ITS VIEWS THEREON ; WHEREAS UNDER COUNCIL REGULATION ( EEC ) NO 1078/77 OF 17 MAY 1977 INTRODUCING A SYSTEM OF PREMIUMS FOR THE NON-MARKETING OF MILK AND MILK PRODUCTS AND FOR THE CONVERSION OF DAIRY HERDS ( 4 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 1365/80 ( 5 ) , 60 % OF EXPENDITURE ON THESE MEASURES IS BORNE BY THE GUARANTEE SECTION OF THE EAGGF AND 40 % BY THE GUIDANCE SECTION ; WHEREAS THE SAID MEASURES RANK AS INTERVENTION WITHIN THE MEANING OF ARTICLE 3 OF REGULATION ( EEC ) NO 729/70 AND CONSTITUTE A " COMMON MEASURE " WITHIN THE MEANING OF ARTICLE 6 ( 1 ) OF THAT REGULATION ; WHEREAS THE GUIDANCE SECTION EXPENDITURE ITEMS MUST THEREFORE BE INCLUDED WHEN THE ACCOUNTS FOR GUARANTEE EXPENDITURE FINANCED BY THE EAGGF ARE CLEARED , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE EXPENDITURE BY DENMARK RECOGNIZED AS CHARGEABLE TO THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION , IN RESPECT OF THE 1979 FINANCIAL YEAR TOTALS , IN ACCORDANCE WITH ANNEX I , DKR 5 494 826 099,97 . 2 . THE EXPENDITURE RECOGNIZED AS CHARGEABLE TO THE EAGGF PURSUANT TO REGULATION ( EEC ) NO 1078/77 TOTALS , IN ACCORDANCE WITH ANNEX II , DKR 110 355 941,62 . ARTICLE 2 THE FINANCIAL RESOURCES AVAILABLE AT THE END OF 1979 TOTALS , IN ACCORDANCE WITH ANNEX I , A NEGATIVE BALANCE OF DKR 119 366 234,80 AND , IN ACCORDANCE WITH ANNEX II , A NEGATIVE BALANCE OF DKR 8 611 274,93 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE KINGDOM OF DENMARK . DONE AT BRUSSELS , 8 FEBRUARY 1984 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ANNEX I CLEARANCE OF THE ACCOUNTS CONCERNING THE EXPENDITURE FINANCED BY THE EAGGF , GUARANTEE SECTION , FOR 1979 ( DKR ) 1 . FUNDS AVAILABLE AFTER CLEARANCE OF 1978 ACCOUNTS 46 004 351,05 2 . ADVANCES RECEIVED FOR 1979 5 329 455 514,12 3 . TOTAL FUNDS AVAILABLE TO COVER EXPENDITURE FOR 1979 5 375 459 865,17 4 . EXPENDITURE RECOGNIZED FOR 1979 ( 1 ) : ( A ) EXPENDITURE DECLARED 5 481 684 985,53 ( B ) EXPENDITURE NOT RECOGNIZED 13 141 114,44 - OF WHICH , DEFINITIVE DECISION DEFERRED TO 1980 - ( C ) EXPENDITURE RECOGNIZED 5 494 826 099,97 5 . FUNDS AVAILABLE AFTER CLEARANCE OF 1979 ACCOUNTS - 119 366 234,80 ( 1 ) EXCLUDING EXPENDITURE ON MEASURES UNDER REGULATION ( EEC ) NO 1078/77 . ANNEX II CLEARANCE OF THE ACCOUNTS CONCERNING THE EXPENDITURE FINANCED BY THE EAGGF UNDER REGULATION ( EEC ) NO 1078/77 FOR 1979 ( DKR ) 1 . FUNDS AVAILABLE AFTER CLEARANCE OF 1978 ACCOUNTS 11 744 666,69 2 . ADVANCES RECEIVED FOR 1979 90 000 000,00 3 . TOTAL FUNDS AVAILABLE TO COVER 1979 EXPENDITURE 101 744 666,69 4 . EXPENDITURE INCURRED IN 1979 RECOGNIZED AS CHARGEABLE TO THE EAGGF 110 355 941,62 ( A ) GUARANTEE SECTION 66 213 564,97 ( B ) GUIDANCE SECTION 44 142 376,65 5 . FUNDS AVAILABLE AFTER CLEARANCE OF 1979 ACCOUNTS - 8 611 274,93